          Case 5:17-cv-05671-BLF Document 296 Filed 02/05/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
11                                                SAN JOSE
12
     VLSI TECHNOLOGY, LLC,                             Case No. 5:17-cv-05671-BLF
13
                                     Plaintiff,        JOINT STATEMENT OF RECENT
14                                                     DECISIONS
     v.
15
     INTEL CORPORATION,
16

17                                   Defendant.

18

19

20

21

22

23

24

25

26

27

28


     Case No. 5:17-cv-05671-BLF                              Joint Statement of Recent Decisions
          Case 5:17-cv-05671-BLF Document 296 Filed 02/05/21 Page 2 of 5


 1          Plaintiff VLSI Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”) by and

 2   through their undersigned counsel hereby provide this Joint Statement of Recent Decisions.

 3          Attached as Exhibit 1 is the transcript of the February 1, 2021 hearing before Judge Albright

 4   on Intel’s request for relief from the Protective Order in the action between the parties pending in the

 5   Western District of Texas, 19-cv-977-ADA (W.D. Tex). Judge Albright denies Intel’s request on

 6   page 17 of the transcript.

 7          Attached as Exhibit 2 is the transcript of the February 1, 2021 hearing before Magistrate

 8   Judge Burke on Intel’s request for relief from the Protective Order in the action between the parties

 9   pending in the District of Delaware, 18-cv-00966-CFC-CJB (D. Del.).

10          Attached as Exhibit 3 is Magistrate Judge Burke’s Order granting Intel’s request for relief

11   from the Protective Order in the action between the parties pending in the District of Delaware, 18-

12   cv-00966-CFC-CJB (D. Del.), D.I. 693.

13

14
     DATED: February 5, 2021                                Respectfully submitted,
15

16   IRELL & MANELLA LLP                                    WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
17
     /s/ Michael Harbour                                    /s/ Mark D. Selwyn
18
     Counsel for Plaintiff                                  Counsel for Defendant
19   VLSI TECHNOLOGY LLC                                    INTEL CORPORATION
20
     IRELL & MANELLA LLP                                    WILMER CUTLER PICKERING
21   Morgan Chu (SBN 70446)                                  HALE AND DORR LLP
     Benjamin W. Hattenbach (SBN 186455)                    Mark D. Selwyn (SBN 244180)
22   Christopher T. Abernethy (SBN 275986)                  2600 El Camino Real, Suite 400
     Amy E. Proctor (SBN 283845)                            Palo Alto, CA 94306
23   Dominik Slusarczyk (SBN 287084)                        Telephone: (650) 858-6000
24   Charlotte J. Wen (SBN 313572)                          Fax: (650) 858-6100
     1800 Avenue of the Stars                               Email: mark.selwyn@wilmerhale.com
25   Suite 900
     Los Angeles, California 90067                          WILMER CUTLER PICKERING
26   Telephone: (310) 277-1010                               HALE AND DORR LLP
     Facsimile: (310) 203-7199                              William F. Lee (pro hac vice)
27
     Email: mchu@irell.com                                  Louis W. Tompros (pro hac vice)
28   Email: bhattenbach@irell.com                           Dominic E. Massa (pro hac vice)
     Email: cabernethy@irell.com                            60 State Street
                                                        1

     Case No. 5:17-cv-05671-BLF                                    Joint Statement of Recent Decisions
          Case 5:17-cv-05671-BLF Document 296 Filed 02/05/21 Page 3 of 5


 1   Email: aproctor@irell.com                   Boston, Massachusetts 02109
     Email: dslusarczyk@irell.com                Telephone: (617) 526-6000
 2   Email: cwen@irell.com                       Fax: (617) 526-5000
                                                 Email: william.lee@wilmerhale.com
 3
     Counsel for Plaintiff                       Email: louis.tompros@wilmerhale.com
 4   VLSI TECHNOLOGY LLC                         Email: dominic.massa@wilmerhale.com

 5                                               WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
 6                                               Amanda L. Major (pro hac vice)
                                                 1875 Pennsylvania Avenue NW
 7
                                                 Washington, DC 20006
 8                                               Telephone: (202) 663-6000
                                                 Fax: (202) 663-6363
 9                                               Email: amanda.major@wilmerhale.com
10                                               Counsel for Defendant
11                                               INTEL CORPORATION

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2

     Case No. 5:17-cv-05671-BLF                        Joint Statement of Recent Decisions
          Case 5:17-cv-05671-BLF Document 296 Filed 02/05/21 Page 4 of 5


 1                                      CERTIFICATE OF SERVICE

 2
            On this 5th day of February 2021, I hereby certify that I caused the foregoing document
 3
     entitled Joint Statement of Recent Decisions to be filed via the court’s CM/ECF system, which shall
 4
     send notice to the counsel of record for the parties.
 5
     DATED: February 5, 2021                                 WILMER CUTLER PICKERING
 6                                                            HALE AND DORR LLP
 7
                                                             /s/ Mark D. Selwyn
 8                                                           Mark D. Selwyn (SBN 244180)
                                                             2600 El Camino Real, Suite 400
 9                                                           Palo Alto, CA 94306
                                                             Telephone: (650) 858-6000
10                                                           Fax: (650) 858-6100
11                                                           Email: mark.selwyn@wilmerhale.com

12                                                           Counsel for Defendant
                                                             INTEL CORPORATION
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3

     Case No. 5:17-cv-05671-BLF                                    Joint Statement of Recent Decisions
          Case 5:17-cv-05671-BLF Document 296 Filed 02/05/21 Page 5 of 5


 1                                          ECF ATTESTATION

 2          I, Mark D. Selwyn, am the ECF user whose ID and password are being used to file this

 3   JOINT STATEMENT OF RECENT DECISIONS. I hereby attest that I received authorization to

 4   insert the signatures indicated by a conformed signature (/s/) within this e-filed document.

 5

 6

 7                                                    By: /s/ Mark D. Selwyn
                                                         Mark D. Selwyn
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4

     Case No. 5:17-cv-05671-BLF                                   Joint Statement of Recent Decisions
